Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the incorporation by reference into the current report on Form 8-K of Memorial Resource Development Corp. (the "Current Report") of our report, dated January 20, 2016, with respect to our audit of estimates of proved reserves and future net revenues to the Memorial Resource Development Corp. interest, as of December31, 2015. We also hereby consent to all references to our firm or such report included in or incorporated by reference into such Current Report, and thus incorporated by reference into the Registration Statements on Form S-8 (No. 333-196855) and Form S-3 (No. 333-205565) (including any amendments or supplements thereto, related appendices, and financial statements) of Memorial Resource Development Corp. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ C.H. (Scott) Rees III C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas July 28, 2016 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
